Citation Nr: 1709037	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  08-38 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for limb girdle muscular dystrophy.

2. Entitlement to an evaluation in excess of 20 percent for left ankle impairment, residual injury with degenerative joint disease (DJD).

3. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to July 1971.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before a VA Decision Review Officer (DRO) in March 2011, and before the Board in March 2012.  Transcripts of these hearings are of record.  The Veterans Law Judge (VLJ) who conducted the March 2012 hearing is no longer employed at the Board.  The Veteran was so informed and offered an opportunity for another Board hearing.  See 38 C.F.R. § 20.717 (2016).  If there was no response, he was informed that would be taken to mean he did not desire an additional hearing.  As the Veteran did not respond to the notification, the instant appeal has been reassigned to the undersigned VLJ for appellate consideration.

The Board previously considered the instant appeal and, in an October 2015 decision, denied the claim for an increased evaluation for a left ankle disability and remanded the claim of service connection for limb girdle muscular dystrophy to the Agency of Original Jurisdiction (AOJ) for additional development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a June 2016 order, granted a Joint Motion for Remand (Joint Motion), vacating the October 2015 Board decision and remanding the increased evaluation claim.  Both appeals have returned to the Board for appellate consideration.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the progression of limb girdle muscular dystrophy, a congenital disease, was hastened by the circumstances of active service.

2. The Veteran's left ankle disability is manifested by pain, soreness, marked limitation of motion, and x-ray evidence of DJD.  The ankle is not ankylosed.


CONCLUSIONS OF LAW

1. The criteria for service connection for limb girdle dystrophy have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016); VAOPGCPREC 67-90 (July 18, 1990).

2. The criteria for an evaluation in excess of 20 percent for left ankle impairment, residual injury with DJD, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5271 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his claims.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Service Connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran claims service connection for limb girdle muscular dystrophy.  Specifically, he asserts this genetic condition was aggravated by his period of active service.

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2016); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, VA's General Counsel held that the existence of a hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.  Id.  The General Counsel stated that the mere genetic or familial predisposition to develop the symptoms, even if the individual was almost certain to develop the condition at some time in his life, did not constitute having the disease.  Only when symptomatology and/or an active disease process existed could a claimant be said to have developed the disease.  See VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43,253 (Oct. 26, 1990)

Therefore, even if it is determined during service that a Veteran has a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that both the congenital disease preexisted service and was not aggravated in service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

In the instant case, the evidence clearly demonstrates that the Veteran's limb girdle muscular dystrophy is a congenital disease.  However, this disability was not noted on the Veteran's service entrance examination.  Furthermore, even were the Board to find that the Veteran's disability clearly and unmistakably preexisted his active service, it cannot be held that this disability was not aggravated by such service.

In this regard, the Veteran has submitted a number of private medical opinions in support of his claim.  For example, a February 2017 opinion from Dr. M.P. states that as a Board-certified neurologist and neuromuscular specialist, the strenuous activity the Veteran performed while in the Navy "severely aggravated and accelerated his condition."  Dr. M.P. further stated that had the Veteran not served in the Navy, "his progressive muscular atrophy would not have manifested itself as early as it did and he would not be [as] severely affected as he is now."

Even though there are multiple negative VA opinions of record, in light of these positive private medical opinions, the Board finds there is no clear and unmistakable evidence to support a conclusion that the Veteran's limb girdle muscular dystrophy was clearly and unmistakably not aggravated by service.  See generally Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the Veteran's claim is one for service connection.  In other words, no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322 (2016).

Resolving all doubt in the Veteran's favor, as he is presumed sound at service entry and in light of the multiple private medical opinions which state the Veteran's disability was hastened in its onset and severity by the circumstances of his active service, the Board finds that, service connection for limb girdle muscular dystrophy is warranted.  See 38 U.S.C.A. §§ 1110 1111; 38 C.F.R. §§ 3.102, 3.303.

II. Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In the rating decision on appeal, the AOJ continued the 20 percent disability rating and recharacterized the claim as left ankle impairment, residual injury with DJD, under Diagnostic Code 5271.  The Veteran now contends that his service-connected left ankle disability is more disabling than is indicated by the assigned 20 percent disability rating.  

Under Diagnostic Code 5271 [ankle, limited motion of] moderate limitation of motion in the ankle warrants a 10 percent disability rating and marked limitation of motion in the ankle warrants a 20 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A higher rating under Diagnostic Code 5270 requires evidence of ankylosis.

Normal range of motion of the ankle is measured as 0-20 degrees of dorsiflexion and 0-45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2015).  

The Veteran was afforded a VA examination in July 2006.  The Veteran reported left ankle weakness, swelling, lack of endurance after walking, giving away on uneven ground, and fatigue upon walking or standing.  He experienced left ankle pain with decreased mobility and instability.  Pain occurs three times a week and last for nine hours in duration.  Activities such as prolonged walking, standing, and walking on uneven surfaces precipitate his pain.  Pain is relieved with medication.  He denied incapacitation.  On physical examination of the left ankle, the Veteran was shown to have dorsiflexion to 10 degrees with pain at 5 degrees and plantar flexion to 45 degrees with pain at 40 degrees.  The examiner did observe additional limitation of motion or functional loss due to pain, fatigue, weakness, lack of endurance, and pain following repetitive use.  The Veteran displayed a mild limping gait requiring a cane for ambulation.  The examiner further noted that there was no objective evidence of edema, effusion, weakness, tenderness, or deformity.  An x-ray report of the left ankle reflected degenerative arthritis.  The VA examiner stated that occupational effects were pain, swelling, fatigue, instability on uneven ground, and lack of endurance. 

During a May 2011 VA examination, the Veteran reported minor ankle soreness upon prolonged walks.  He had ankle weakness, but denied instability, flare -ups, and any periods of incapacitation.  He stated he does not require a brace for his left ankle.  His daily activities are not affected; however, he is careful upon walking.  He reported that he is retried.  On physical examination of the left ankle, the Veteran was shown to have dorsiflexion to 15 degrees and plantar flexion to 55 degrees.  The examiner did not observe evidence of painful motion during the range of motion exercises.  Additionally, the examiner noted there was no additional limitation of motion or functional loss due to pain, weakness, or fatigue following repetitive use.  The examiner found that physical appearance of the left ankle was anatomically normal.  There was no objective evidence of tenderness to palpation, swelling, or instability.  An x-ray report showed superimposed degenerative osteoarthritis.  

At the March 2012 Board hearing, the Veteran endorsed symptoms of soreness, decreased range of motion, and left ankle pain, requiring a supportive boot and cane.  Additionally, he testified that a 30 percent disability rating under Diagnostic Code 5284 is warranted because his left ankle disability is severe.  He also stated that although he has been retired since 1999, his left ankle has impacted his employment, namely due to his inability to stand for prolonged periods of time.  He indicated prior to his retirement, he was working an administrative job and he was able to sit for long periods of time.  However, his pain interfered with his ability to concentrate.   

The Veteran was afforded a VA examination in January 2013.  The Veteran reported decrease in range of motion and left ankle pain requiring a cane for ambulation.  He denied swelling, instability, or flare-ups.  He indicated that medication alleviates pain.  On physical examination of the left ankle, the Veteran was shown to have dorsiflexion to 20 degrees with no pain, plantar flexion to 45 degrees with pain at 20 degrees.  The examiner observed no additional limitation of range of motion, weakened movement, excess fatigability, incoordination, or pain of the left ankle following repetitive use.  The examiner did observe additional functional loss due to disturbance of locomotion and interference with sitting, standing, or weight-bearing.  There was no objective evidence of tenderness to palpation, ankylosis, os calcis, or astragalus.  In addition, the Veteran's muscle strength was shown to be 5/5 during all the range of motion exercises.  An x-ray showed degenerative arthritis.  The VA examiner opined that the Veteran's left ankle disability does not impact his ability to work. 

The Veteran's left ankle impairment, residual injury with DJD, more closely approximates a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The evidence shows that Veteran's left ankle has been manifested by arthritis and marked limitation.  Additionally, there is left ankle weakness, fatigue, soreness, and pain.  However, there is no evidence of left ankle ankylosis at any time during the claim period and the January 2013 VA examination report specifically noted the absence of ankylosis.  Where, as here, a veteran is in receipt of the maximum schedular rating based on limitation of motion of the ankle and a higher rating requires ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40 , 4.45, 4.59) are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

A 20 percent disability rating has been assigned under Diagnostic Code 5271 on the basis of limitation of left ankle motion.  As the evidence does not reflect that there is left ankle ankylosis, a rating in excess of 20 percent for the service-connected left ankle disability under Diagnostic Codes 5271 or 5270 are not warranted at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5271 or 5270.

The Board acknowledges that there is evidence of left ankle arthritis.  However, degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  As the Veteran is already in receipt of 20 percent ratings under Diagnostic Code 5271 on the basis of limitation of ankle motion, a separate rating on the basis of ankle arthritis would constitute prohibited pyramiding and is not warranted.  38 C.F.R. § 4.14 (2016).

In addition, the Board has reviewed all of the other potentially applicable Diagnostic Codes and determined that a rating under an alternated Diagnostic Code would not result in an increased rating.  Specifically, as to Diagnostic Code 5284, a 20 percent is warranted for a moderately severe foot injury and a 30 percent disability rating is warranted for a severe foot injury.   Here, the Diagnostic Code deals specifically with the foot, not the ankle.  Moreover, there is no evidence of a severe left ankle injury warranting a 30 percent disability rating.  
The evidence shows that the Veteran was able was to perform dorsiflexion at worst 10 degrees with pain at 5 degrees and plantar flexion at worst at 45 degrees with pain at 20 degrees.  Notably, at worst with pain, the left ankle plantar flexion was limited to only half of normal range of motion.  Also, the Veteran has denied any flare ups of the left ankle and there has been only been pain associated with the range of motion during the July 2006 VA examination.  As such, the Board finds that the evidence is not indicative of disability equivalent to a severe left foot injury under Diagnostic Code 5284.  

As such, an increased schedular rating for the Veteran's left ankle impairment, residual injury with DJD, is not warranted.

In reaching this conclusion, the Board acknowledges the Veteran's belief that the symptoms in his left ankle are more severe than that reflected by the current disability rating.  To this end, the Veteran is competent to report the severity of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Nonetheless, the Board finds more persuasive the opinions provided by the VA examiners regarding the severity of the Veteran's disability, as the VA opinions are based on a review of the evidence and the Veteran's assertions, and because of the examiners' expertise.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the Veteran's claim for an increased evaluation, as the Veteran's symptomatology most closely approximates that contemplated by a 20 percent evaluation during this period.  Therefore, an evaluation in excess of 20 percent is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016).

Here, the rating criteria specifically address the Veteran's left ankle impairment, residual injury with DJD.  As indicated above, the July 2006, May 2011, and January 2013 VA examiners noted the Veteran's complaints of left ankle pain, decreased range of motion, and weakness.  However, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned 20 percent disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Accordingly, a referral for extraschedular consideration is not warranted because his left ankle impairment, residual injury with DJD, is contemplated by the rating schedule.


ORDER

Service connection for limb girdle muscular degeneration is granted.

An evaluation in excess of 20 percent for left ankle impairment, residual injury with degenerative joint disease is denied.


REMAND

As noted by the Joint Motion, a claim of entitlement to TDIU is part and parcel to an increased evaluation claim if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Joint Motion noted that, although the Veteran testified that he retired in part due to pain from his service-connected left ankle disability.  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

As discussed above, the Board has determined service connection is warranted for limb girdle muscular dystrophy.  However, a rating decision must be issued to effectuate the Board's decision and award an initial evaluation for this disability.  This award of service connection may potentially affect the outcome of his claim for TDIU.  All issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that the Veteran's claim for entitlement to TDIU has been properly developed.

2. Issue a rating decision effectuating the Board's determination herein awarding service connection for Lyme disease, to include the assignment of an initial evaluation.

3. Schedule the Veteran for a VA examination with an appropriate VA examiner or vocational specialist to address the combined impact of his service-connected disabilities on his employability.  The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred.  

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of gainful employment, including any form of sedentary work.  When addressing the effect on the ability work the examiner must not consider the Veteran's age or any non-service connected disabilities.

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence of record and medical principles that led to the conclusion(s) reached.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence, including consideration of referral for the assignment of TDIU on an extraschedular basis if warranted.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


